Order and judgment (one paper) entered in the Supreme Court, New York County, on October 21, 1974, resettling the prior order and judgment and confirming the award of the arbitrators, and denying the cross motion to modify, unanimously affirmed. Petitioner-respondent and respondent-respondent shall recover of appellant one bill of $60 costs and disbursements of this appeal. No statutory basis exists for modifying the award (CPLR 7511, subd [c]). The contention of appellant that the award is inconsistent and repugnant must be rejected. Concur—Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.